                    Case 20-15408-SMG    Doc 25   Filed 05/27/20     Page 1 of 5




         ORDERED in the Southern District of Florida on May 27, 2020.




                                                  Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    Fort Lauderdale Division
                                     www.flsb.uscourts.gov
         In re:
                                                           Case No. 20-15408-SMG
         FREEMAN MOBILE ORTHODONTICS PLLC,                 Chapter 11

                                Debtor.
         _________________________________________/

         In re:                                            Jointly Administered
                                                           Case No. 20-15409-SMG
                                                           Chapter 11
         FREEMAN ORTHODONTICS, P.A.,

                                Debtor.
         _________________________________________/

         In re:                                            Jointly Administered
                                                           Case No. 20-15407-SMG
                                                           Chapter 11
         INTERSTELLAR DISRUPTION, LLC,

                                Debtor.
         ________________________________________/
                 INTERIM ORDER GRANTING DEBTOR’S MOTION TO USE CASH
                         COLLATERAL OF LENDER BANK OF AMERICA
               Case 20-15408-SMG           Doc 25      Filed 05/27/20     Page 2 of 5




       THIS MATTER came before the Court on May 20, 2020 at 1:30 p.m. in Fort Lauderdale,

Florida upon the Debtor FREEMAN ORTHODONTICS P.A., (the “Debtor”) Expedited Motion

to Use Cash Collateral of Bank of America [ECF 6] (the “Motion”). Adequate notice of the hearing

was given under the circumstances. The Court, having reviewed the record and having heard the

proffers of counsel, and being otherwise fully advised in the premises, does hereby

       ORDER and ADJUDGE as follows:

       1.      The Motion is GRANTED to the extent set forth herein.

       2.      The Debtor is hereby authorized to use the Cash Collateral (as defined below) of

Bank of America, (the “Lender”) in the manner set forth in the Motion and provided in this Order,

on an interim basis until May 27, 2020.

       3.      Notwithstanding the provisions of Section 522(a) of the Bankruptcy Code, and in

addition to the security interests preserved by Section 522(b) of the Bankruptcy Code, the Debtor

grants in favor of Lender, as security for all indebtedness that is owed by the Debtor to the Lender,

but only to the extent that Lender’s cash collateral is used by the Debtor, and as adequate protection

of the rights and interests of the Lender in respect of the Debtor’s use of any of its Cash Collateral,

pursuant to Sections 361, 362 and 363 of the Bankruptcy Code, a valid, binding, enforceable, non-

avoidable and perfected post-petition security interest and lien in, to and against all of the Debtor’s

assets, effective from May 19, 2020, the date on which the motion was filed, to the same extent

that the Lender held a properly perfected prepetition security interest in such assets (the

“Replacement Liens”), which are or have been acquired, generated or received by the Debtor

subsequent to the Petition Date. The Replacement Liens shall be in addition to any security interest,

liens or rights of setoff existing in favor of the Lender on the Petition Date and shall secure all

amounts due to the Lender.


                                                 -2-
              Case 20-15408-SMG          Doc 25       Filed 05/27/20   Page 3 of 5




       4.      The Debtor is hereby permitted to use Cash Collateral, as defined in 11 U.S.C. §

363(a), including the cash or noncash proceeds of assets that were not Cash Collateral on the

Petition Date (“Cash Collateral”) up to the amounts shown in the Budget attached hereto.

       5.      In addition, the Debtor shall pay $3,000 to the Lender as further adequate protection

for this interim period only (the “Payment”).

       6.      The Payment shall be applied to the Lender’s indebtedness as provided in the loan

documents.

       7.      As a condition of permitting the Debtor to use Cash Collateral as provided herein,

the Debtor will operate strictly in accordance with the Budget, not to exceed ten percent (10%)

above the amount of any line item shown in the Budget.

       8.      Any of the following events is an “Event of Default”:

               a.     If the Debtor breaches any term or condition of this Order or any of the
                      Lender’s loan documents, other than defaults existing as of the Petition
                      Date;

               b.     If the Case is converted to a case under Chapter 7 of the Bankruptcy Code;

               c.     If the case is dismissed; or

               d.     If any violation or breach of any provision of this Order occurs.

       9.      If an Event of Default occurs, the Lender may file with the Court a Notice of Default

and seek relief on an expedited basis.

       10.     Upon receipt of a notice of an Event of Default, the Debtor may file an appropriate

expedited motion for authority to use Cash Collateral.

       11.     The Debtor may exceed the line item expenses with the Lender’s written consent.

In consenting to a Budget item in the future or by taking any other actions pursuant to this Order,

the Lender shall not have any liability to any third party and shall not be deemed to be in control

of the operations of the Debtor or to be acting as a “responsible person” with respect to the

                                                -3-
              Case 20-15408-SMG           Doc 25      Filed 05/27/20    Page 4 of 5




operation or management of the Debtor.

       12.     The postpetition liens and security interests granted to the Lender, if any, shall be

valid and perfected post-petition, to the extent and priority of the prepetition lien(s), without the

need for execution or filing of any further documents or instruments otherwise required to be filed

or be executed or filed under non-bankruptcy law.

       13.     The Debtor shall serve any reports required by the United States Trustee, including

all monthly operating reports for the prior month’s operations, on the Lender. Such service may

be made on the Lender by serving its counsel via email or Court ECF.

       14.     The Debtor shall forthwith serve a copy of this Order and the Motion on all parties

and counsel entitled to notice pursuant to Rule 4001(b) of the Federal Rules of Bankruptcy

Procedure.

       15.     Nothing herein shall limit or prejudice the Lender from seeking such other or

further relief or right available in law, under the Code or otherwise, with regard to the

final/continued hearing on the use of Cash Collateral or otherwise.

       16.     The Court shall conduct a continued hearing on the use of Cash Collateral of the

Lender on May 27, 2020 at 1:30 p.m. at the U.S. Bankruptcy Court, 299 E Broward Blvd # 310,

Fort Lauderdale, FL 33301.

                                                    ###

Submitted by:
Aaron A. Wernick, Esq.
Wernick Law, PLLC
Attorneys for the Debtor
2255 Glades Road, Suite 324A
Boca Raton, FL 33431
(o) (561)961-0922 / (f) (561)431-2474
awernick@wernicklaw.com
Aaron A. Wernick, Esq. is directed to serve a conformed copy of this Order on all parties listed on
the official court matrix, and to file a certificate of service conforming to Local Rule 2002-1(f).


                                                -4-
               Case 20-15408-SMG        Doc 25       Filed 05/27/20    Page 5 of 5

                                   FOS
                          May 18th to May 27, 2020
Income
Gross revenue                                                   $41,629.40
Total Income                                                    $41,629.40
Cost of Goods Sold
Dental & Lab Supplies                                            $3,210.29
Other Costs of Services - COS                                     $275.00
Total Cost of Goods Sold                                         $3,485.29
Gross Profit                                                    $38,144.11
Expenses
Insurance                                                         $276.99
Office Insurance                                                      $0.00
Employee Insurance                                                    $0.00
Total insurance                                                   $276.99
General and Administrative
Highland Capital equip loan                                       $674.67
Advertising + Marketing                                           $599.00
Bank Charges + Fees
Consultant
Dues + Subscriptions                                                  $67.88
Office Supplies                                                   $130.02
Postage + Delivery                                                    $52.99
Total General and Administrative                                  $849.89
Occupancy
Rent                                                                  $0.00
Utilities                                                        $1,178.92
Internet, computer + software                                    $2,592.20
Telephone                                                         $668.25
Office Cleaning Service                                           $992.35
Total Occupancy                                                  $5,431.72
Salaries & Wages
Gross Pay                                                       $21,596.24
Payroll Expenses                                                      $97.99
Healthcare                                                            $0.00
Total Salaries & Wages                                          $21,694.23

Total Expenses                                                  $28,252.83
Net Income                                                       $9,891.28
Adequate protection payment:                                     $3,000.00
